
	
		IV
		House Calendar No. 220
		111th CONGRESS
		2d Session
		H. RES. 1466
		[Report No.
		  111–550]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 22, 2010
			Mr. Sensenbrenner
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			July 19, 2010
			Referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Of inquiry requesting the President and
		  directing the Secretary of Energy to provide certain documents to the House of
		  Representatives relating to the Department of Energy’s application to foreclose
		  use of Yucca Mountain as a high-level nuclear waste
		  repository.
	
	
		That the President is requested and the
			 Secretary of Energy is directed to furnish the House of Representatives, not
			 later than 14 days after the adoption of this resolution, all documents,
			 including telephone and electronic mail records, logs and calendars, and
			 records of discussions in the possession of the Secretary of Energy or the
			 Director of the Office of Management and Budget, relating to the
			 following:
			(1)The Department of Energy’s Motion to
			 Withdraw its pending licensing application with prejudice for a permanent
			 geologic repository at Yucca Mountain, Nevada.
			(2)The President’s
			 elimination of future funding for Yucca Mountain.
			(3)The Department of Energy’s reprogramming of
			 fiscal year 2010 funds to bring the Yucca Mountain Project to an orderly
			 close.
			(4)The Department of Energy’s discontinuation
			 of standard monitoring and data collection of the site.
			(5)The Department of Energy’s efforts to
			 preserve documents supporting its Yucca Mountain Repository License
			 Application.
			
	
		July 19, 2010
		Referred to the House Calendar and ordered to be
		  printed
	
